November 7, 2007 Peggy Kim, Esq. Attorney-Advisor Office of Mergers and Acquisitions Division of Corporation Finance Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549-3628 Re: Navtech, Inc. Schedule TO-T/13E-3 (as amended) filed October 9, 2007 SEC File No. 005-39203 Dear Ms. Kim: Each of the persons signatory hereto (the “Filing Persons”) wish to acknowledge as follows: 1. Each Filing Person is responsible for the adequacy and accuracy of the disclosure in the filings made with respect to the offer to purchase all outstanding shares of common stock of Navtech, Inc (the “Filings”). 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the Filings. 3. No Filing Person may assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. [Signatures follow.] Sincerely, NV HOLDINGS, INC. /s/ Larisa Avner Trainor By: Larisa Avner Trainor Title: Authorized Representative CAMBRIDGE INFORMATION GROUP II, LLC /s/ Larisa Avner Trainor By: Larisa Avner Trainor Title: Vice President and Assistant Secretary EXTERNALIS S.A. /s/ Francoise Macq By: Francoise Macq Title: Chief Financial Officer ABRY MEZZANINE PARTNERS, L.P. By: ABRY Mezzanine Investors, L.P., its General Partner /s/ John Hunt By: John Hunt Title: Authorized Representative ABRY INVESTMENT PARTNERSHIP, L.P. By: ABRY Investment GP, L.P., its general partner /s/ John Hunt By: John Hunt Title: Authorized Representative /s/ Andrew M. Snyder Andrew M. Snyder /s/ Francoise Macqu Francoise Macq /s/ John Hunt John Hunt /s/ Michael Jakobowski Michael Jakobowski
